Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony D. Sanders appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to the Defendants in his action filed pursuant to the Freedom of Information Act and Privacy Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanders v. DOJ, No. 1:09-cv-01425-CMC, 2010 WL 3447262 (D.S.C. Aug. 31, 2010). We deny Sanders’ motions for appointment of counsel, transcripts at Government expense, production of documents, and to compel discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.